DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-13) in the reply filed on July 5, 2022 is acknowledged.  The traversal is on the ground(s) that the claimed inventions are not independent.  This is not found persuasive because a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art. See MPEP § 1850(II). Groups I and II lack unity of invention because even though the groups require the technical feature of a composite lithium metal anode comprising a porous matrix comprising lithium metal within the porous matrix, this technical feature is taught in Lin et al. (“Layered Reduced Graphene Oxide With Nanoscale Interlayer Gaps As a Stable Host For Lithium Metal Anodes”, 2016) (see abstract, pg. 3, Col. 2, lines 22-24). Thus, there is a lack of unity a posteriori.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 5, 2022.
Drawings
The drawings are objected to because Figures 2, 3, 4, 5, 8, 10, 19, 21, 24, 25,  do not appear to meet the requirements of 37 CFR 1.84(l), “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction”. In this case, Figures 2, 3, 4, 5, 8, 10, 19, 21, 24, 25, comprise numbers/characters that are illegible (e.g. the exponents of units for the provided graphs). The respective lines, numbers and letters are not uniformly thick and well-defined (i.e. are illegible) and thus, the Figures do not meet the requirements of 37 CFR 1.84(l).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. ("Layered reduced graphene oxide with nanoscale interlayer gaps as a stable host for lithium metal anodes", 2016), submitted in the Information Disclosure Statement filed November 25, 2019, in view of Stolyarov et al. (US 2017/0346129).
Regarding Claim 1, Lin et al. teaches a layered lithium reduced graphene oxide anode (i.e. a composite lithium metal anode) comprising a layered reduced graphene oxide matrix (i.e. a porous matrix) wherein lithium metal is disposed (i.e. lithium metal within the porous matrix (pg. 628, Col. 2, para. 1-4)
Lin et al. does not explicitly teach a flowable interphase disposed within the porous matrix. 
However, Stolyarov et al. teaches an anode (Fig. 1, #112) wherein the anode may comprise a lithium metal composite (i.e. a composite lithium metal anode) (Para. [0036] and Claim 8) wherein the anode comprises graphene-like materials (Claim 1 and 2)  having a layered structure (Para. [0040]) wherein the electrode comprises a polymer matrix which may be liquid (i.e. a flowable interphase) (Para. [0046]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Lin et al. to incorporate the teaching of a polymer matrix which may comprise liquid (i.e. a flowable interphase), as it would provide functionality and structural integrity of the electrode (Para. [0046]).
Regarding Claim 2, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the current invention in claim 1. 
Lin et al. teaches a layered lithium reduced graphene oxide anode (i.e. a composite lithium metal anode) (i.e. the porous matrix includes a layered material).
Regarding Claim 3, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the current invention in claim 2. 
Lin et al. teaches a layered lithium reduced graphene oxide anode (i.e. a composite lithium metal anode) (i.e. the layered material is reduced graphene oxide).
Regarding Claim 4, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the current invention in claim 1. 
Stolyarov et al. further teaches the polymer matrix which comprises liquid in the electrode includes polymers and plasticizers (Para. [0046]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Stolyarov et al. cited herein.
Regarding Claim 5, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the current invention in claim 4. 
Stolyarov et al. further teaches the polymer matrix wherein the polymer is polyethylene (i.e. the polymer is a polyether). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Stolyarov et al. cited herein
Regarding Claim 6, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the current invention in claim 5. 
Stolyarov et al. further teaches the electrode contains lithium salt (Para. [0108]) See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Stolyarov et al. cited herein
Regarding Claim 8, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the current invention in claim 1. 
Stolyarov teaches the electrode comprises a polymer matrix which may be liquid (i.e. a flowable interphase) (Para. [0046]) and thus, teaches the structure of the flowable interphase as claimed. 
Accordingly, as the same material for the flowable interphase as claimed is taught the properties of the flowable interphase would be either (a) expected to be the same or (b) if it is shown that properties are not expected, the differences would be slight differences that would be slight differences in ranges that would be obvious.	With respect to (a): The properties of complex viscosity of the flowable interphase as taught by Lin et al. as modified by Stolyarov et al. are expected to be the same as when the claimed structure and prior art have the same structure or composition the claimed properties are presumed to be inherent. See MPEP §2112.01. 
With respect to (b): If it is shown that such complex viscosity is not present, then any differences (regarding complex viscosity) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90
(CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 9, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the current invention in claim 1. 
Stolyarov teaches the electrode comprises a polymer matrix which may be liquid (i.e. a flowable interphase) (Para. [0046]) and thus, teaches the structure of the flowable interphase as claimed. 
Accordingly, as the same material for the flowable interphase as claimed is taught the properties of the flowable interphase would be either (a) expected to be the same or (b) if it is shown that properties are not expected, the differences would be slight differences that would be slight differences in ranges that would be obvious.	With respect to (a): The properties of ionic conductivity of the flowable interphase as taught by Lin et al. as modified by Stolyarov et al. are expected to be the same as when the claimed structure and prior art have the same structure or composition the claimed properties are presumed to be inherent. See MPEP §2112.01. 
With respect to (b): If it is shown that such ionic conductivity is not present, then any differences (regarding complex viscosity) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90
(CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 12, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the composite lithium metal anode in claim 1. 
Lin et al. teaches the layered lithium reduced graphene oxide composite for use as a metal anode in a lithium battery (pg. 631, Col. 1, para. 3).
Stolyarov et al. teaches a lithium battery comprising a cathode and an electrolyte disposed between the cathode and the anode (Para. [0095], [0122]).
 Thus, it would have been obvious to have incorporated the lithium battery system as taught by Stolyarov with the composite lithium anode of Lin et al. as modified by Stolyarov et al. as the layered lithium reduce graphene oxide composite anode would provide a stable lithium anode with high energy and high power with excellent flexibility and a stable solid electrolyte interphase (pg. 631, Col. 1, para. 3).
Regarding Claim 13, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the composite lithium metal anode in claim 1. 
Lin et al. teaches the layered lithium reduced graphene oxide composite for use as a metal anode in a lithium battery (pg. 631, Col. 1, para. 3).
Stolyarov et al. teaches a lithium battery comprising a solid electrolyte (Para. [0095], [0111]).
 Thus, it would have been obvious to have incorporated the lithium battery system comprising a solid electrolyte as taught by Stolyarov with the composite lithium anode of Lin et al. as modified by Stolyarov et al. as the layered lithium reduce graphene oxide composite anode would provide a stable lithium anode with high energy and high power with excellent flexibility and a stable solid electrolyte interphase (pg. 631, Col. 1, para. 3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al. ("Layered reduced graphene oxide with nanoscale interlayer gaps as a stable host for lithium metal anodes", 2016) in view of Stolyarov et al. (US 2017/0346129). as applied to claim 1 above, and further in view of Bao et al. US (2014/0045065).
Regarding Claim 7, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the current invention in claim 1. 
Lin et al. as modified by Stolyarov et al. does not explicitly teach the flowable interphase is a viscous gel.
However, Bao et al. teaches providing an anode with a polymer network wherein a viscous gel is formed (Para. [0007]) (i.e. a flowable interphase is a viscous gel).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer of Lin et al. as modified by Stolyarov  to incorporate the teaching of a viscous gel formed in the anode as taught by Bao et al., as it would facilitate growth of a stable solid electrolyte interphase on the anode nanoparticles (Para. [0058]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al. ("Layered reduced graphene oxide with nanoscale interlayer gaps as a stable host for lithium metal anodes", 2016) in view of Stolyarov et al. (US 2017/0346129).as applied to claim 1 above, and further in view of Tee et al. (US 2016/0049217).
Regarding Claim 10, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the current invention in claim 1. 
Lin et al. as modified by Stolyarov et al. does not explicitly teach an amorphous structure of the flowable interphase.
However, Tee et al. teaches a self-healing polymer bonded onto anode active materials (Para. [0093]) having an amorphous structure with low glass transition temperature.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin et al. as modified by Stolyarov to incorporate the teaching of an amorphous structured polymer, as the amorphous structure allows for polymer chains at fractures interfaces to spontaneously self-heal in the case of cracks in damage during battery cycling (Para. [0094]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al. ("Layered reduced graphene oxide with nanoscale interlayer gaps as a stable host for lithium metal anodes", 2016) in view of Stolyarov et al. (US 2017/0346129).as applied to claim 1 above, and further in view of Cui et al. (US 2016/0093884)
Regarding Claim 11, Lin et al. as modified by Stolyarov et al. teaches all of the elements of the current invention in claim 1. 
Lin et al. as modified by Stolyarov et al. does not explicitly teach a dimension size of the lithium domains of lithium metal.
However, Cui et al. teaches an anode for a rechargeable battery (Para. [0007]) wherein the anode comprises a matrix comprising a lithium compound and a plurality of lithium domains embedded win the matrix wherein the average size of lithium domains is about 1 nm to about 200 nm (within the claimed range) (Para. [0011]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin et al. as modified by Stolyarov et al. to incorporate the teaching of lithium domains comprising an average size of about 1 nm to about 200 nm in the matrix, as the domain size allows for sufficient space preventing lithium metals from pulverizing or squeezing each other during cycling (Para. [0114]). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729